Citation Nr: 9900325	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-45 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
postoperative residuals of a duodenal ulcer, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to March 
1953.

This appeal arises from an August 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  In that decision, 
the RO continued a 40 percent disability rating for 
postoperative residuals of a duodenal ulcer.


REMAND

The Board previously remanded this case for additional 
development of evidence relevant to the veterans claim.  In 
the August 1996 remand, the Board instructed that the veteran 
receive a VA gastrointestinal examination to determine the 
nature and severity of his postoperative residuals of 
duodenal ulcer.  The Board specifically requested that the 
physician who examined the veteran provide an opinion as to 
whether symptoms related to the veterans ulcer condition 
produced definite impairment of health.  In addition, the 
Board specifically instructed that the claims file be made 
available to the examiner for review prior to the 
examination.

The claims file contains the report of an October 1996 VA 
gastrointestinal examination of the veteran.  While the 
examination report provided some relevant findings regarding 
the manifestations of the ulcer condition, the report 
contained no medical opinion as to whether the veterans 
ulcer symptoms produced definite impairment of the veterans 
health.  In addition, the examiner wrote that no medical 
record since 1992 was available for review, suggesting that 
the examiner was not provided with the veterans claims file 
to review prior to the examination.

The United States Court of Veterans Appeals (Court) has ruled 
that the Board has a duty under law to ensure that the RO 
complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet.App. 268 (1998).  Therefore, the 
Board will remand this case again, for the RO to carry out 
the instructions of the Boards earlier remand.  The Board 
also notes that the veteran submitted a statement in December 
1997, in which he stated that his ulcer condition had 
worsened.  The symptoms that he described had not all been 
noted in his 1996 examination.  The report of the examination 
ordered in this remand should contain history and 
observations that reflect all of the current manifestations 
of the veterans ulcer condition.

The Boards 1996 remand instructed that records of the 
veterans VA medical treatment be obtained.  The veteran has 
reported that he receives treatment at the VA Medical Center 
(VAMC) in Birmingham, Alabama.  The RO obtained treatment 
records dated between January and December 1997.  Records in 
the claims file indicate that the veteran has reported at 
least since 1994 that he received regular treatment for his 
ulcer condition.  The claims file, however, does not contain 
any treatment records dated between 1978 and 1997.  The RO 
should obtain all records of outpatient and inpatient 
treatment of the veteran at the Birmingham VAMC dated between 
January 1, 1990, and the present.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all records of 
outpatient and inpatient treatment of the 
veteran at the Birmingham, Alabama, VAMC 
dated between January 1, 1990, and the 
present.  The RO should associate the 
records that are obtained with the claims 
file prior to forwarding the file to the 
physician who is to examine the veteran.

2.  The veteran should be scheduled for a 
VA gastrointestinal examination.  The RO 
must provide the veterans claims file to 
the examining physician for review prior 
to the examination.  In addition, the RO 
must provide the examining physician with 
a copy of this remand for review prior to 
the examination.  The examining physician 
should report detailed history and 
current findings with regard to the 
manifestations and severity of the 
veterans ulcer condition.  In 
particular, the examining physician must 
provide an opinion as to whether the 
symptoms of the veterans ulcer condition 
produce definite impairment of the 
veterans health.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
